PER CURIAM.
This appeal is premature. The order is not final, but merely interlocutory and conditional. It does not adjudge the appellant guilty of contempt, and for lack of proper adjudication it is obvious that no commitment can issue upon it. Before the appellant can be committed, another order must be made, and from that an appeal will lie. Non constat that on an application for such an order something may appear to the court which will cause it to withhold the order. Brinkley v. Brinkley, 47 N. Y. 40; Greite v. Hendricks (Sup.) 24 N. Y. Supp. 546.
The appeal must be dismissed, with $10 costs and disbursements.